Title: From George Washington to John Hancock, 14 January 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris Town 14th Jany 1777

I embrace this Opportunity, by Mr Hopkins of informing you that the Enemy remain upon their old Ground at Amboy and Brunswic. Our Accounts still confirm their want of Forage, which I hope will increase. If their Horses are reduced this Winter it will be impossible for them to take the Feild in the Spring.
Genl Warner with two Regiments from Massachusets are arrived here, Genl Heath with the remainder of the Troops from that State has by this time began to move down towards Kingsbridge.
I this day intend to send in a Flag with letters to Lord and Genl Howe upon the Subject of Genl Lee’s Exchange and remonstrating against the severe treatment of our prisoners. I inclose you Copies of both for your inspection and Approbation. I have the Honor to be most Respectfully Sir Your obt Servt

Go: Washington

